Exhibit 10.62
FIRST AMENDMENT
TO
EMPLOYMENT AGREEMENT
     First Amendment (the “Amendment”) to the Employment Agreement dated as of
September 24, 2007 (the “Agreement”) between Scottish Re Group Limited (the
“Company”) and Terry Eleftheriou (the “Employee”) (together the “Parties”).
     WHEREAS, the Parties wish to modify and supplement the terms of the
Employee’s employment with the Company as hereinafter provided:
     Accordingly, the Parties agree as follows:
     The effective date of this Amendment shall be January 1, 2008.
     Section 2 shall be amended in its entirety to read as follows:
          “2. Term. Subject to earlier termination pursuant to Section 5 of this
Agreement, this Agreement and the employment relationship hereunder shall
continue from the Effective Date until March 31, 2010. As used in this
Agreement, the “Term” shall refer to the period beginning on the Effective Date
and ending on the date the Employee’s employment terminates in accordance with
this Section 2 or Section 5. In the event the Employee’s employment terminates
during the Term, the Company’s obligation to continue to pay all base salary, as
adjusted, bonus and other benefits then due and payable shall terminate except
as provided for in Section 5 of this Agreement or as otherwise required by law.”
     Section 3.1 shall be amended in its entirety to read as follows:
          “3.1 Positions. During the Term, the Employee shall serve as Chief
Financial Officer of the Company and shall report solely and directly to George
R. Zippel (“Zippel”), the President and Chief Executive Officer of the Company
(the “CEO”) and if Zippel ceases being the CEO, then to either (i) the Chairman
of the Board of Directors of the Company or (ii) the person hired by the Company
as the replacement CEO. The Employee shall also serve during the Term in
executive positions with similar duties for one or more of the Company’s
subsidiaries and affiliates for no additional consideration.”
     In Section 4.1, the Employee’s annual base salary (“Base Salary”) shall be
increased to $700,000.
     Section 4.2 shall be amended in its entirety to read as follows:
     “4.2 Bonuses.
     (a) During the Term, the Employee shall receive bonuses in the following
amounts. For the calendar year 2007, the Employee shall receive a bonus in an
amount equal to $450,000 (the “2007 Bonus”) that shall be paid no later than
March 15, 2008. The Employee shall receive a special cash bonus (the “Special
Bonus”) of $150,000 on March 15, 2008 in recognition of the additional efforts
and responsibilities required of the Employee in the performance of his duties
during the first quarter of calendar year 2008. The Employee’s annual cash bonus
(the “Annual Bonus”) shall be no less than one-hundred and fifty percent (150%)
of his then current Base Salary, and shall be paid in advance of each calendar
quarter in four equal installments beginning on March 15, June 15, September 15
and December 15, beginning with the March 15, 2008 payment and ending with the
December 15, 2009 payment if the Employee is employed by the Company on the
applicable payment date; provided that if the Employee’s employment is
terminated due to his death or Disability, by the Company other than for Cause
or the Employee terminates his employment for Good Reason, the Company shall pay
all unpaid Annual Bonus

 



--------------------------------------------------------------------------------



 



payments through and until the December 15, 2009 payment date in accordance with
the provision of Section 5.2 (ii). In addition a payment of $262,500 shall be
paid to the Employee on March 15, 2008 as the quarterly payment for the first
calendar quarter of 2008. The Annual Bonus shall be paid without regard to
achievement of performance measures.
     (b) On March 15, 2008, the Company shall pay to the Employee a bonus of
$1,750,000 (the “Supplemental Bonus”). The Supplemental Bonus shall be paid
without regard to achievement of performance measures.
     (i) If prior to March 31, 2010, the Company terminates the Employee’s
employment with the Company for Cause or the Employee terminates his employment
with the Company for any reason other than Good Reason, death or Disability,
within five (5) days of his termination of employment, the Employee shall pay to
the Company a pro rata portion of the net after tax amount of the Supplemental
Bonus based on the number of days the Employee is employed by the Company after
March 15, 2008 compared to 747 days.
     (ii) Should the Employee not make the payment, if any, at the time required
by this Section 4.2(b), the Company may offset such unpaid amount against any
amounts the Company owes under this Agreement or otherwise.”
     A sentence shall be added to the end of Section 4.3, “Participation in the
Employee Benefit Plans,” which shall read as follows:
          “Anything in this Section 4.3 to the contrary notwithstanding, the
health care benefits provided by the Company shall in no event be less favorable
to the Employee and his family than those health care benefits provided on the
Effective Date of this Amendment.”
     Section 4.5, “Relocation,” shall be amended as follows:
     Subsection (a) is amended to reflect a maximum cost of $13,500 per month
plus utilities;
     Subsection (c) is amended to delete the words “through the end of the 2008
calendar year” and to reflect a maximum cost of $2,500 per month plus utilities;
and
     Subsection (d) is amended to delete the words “the earlier of
(i) September 1, 2008 and (ii)”.
     It is expressly understood that the Employee may, but shall not be required
to, relocate his family from the Employee’s current home in Houston, Texas.
     The first paragraph of Section 4.6 shall be amended in its entirety to read
as follows:
     “4.6 Retention Bonus. In the event of a Change of Control (as defined in
Section 4.6 of the Agreement) and if the Employee is employed by the Company on
the date of the Change of Control, the Company shall pay the Employee a lump-sum
payment (the “Retention Bonus”) equal to the sum of (x) the Employee’s then
current annual Base Salary plus (y) one-hundred and fifty percent (150%) of the
Employee’s then current Base Salary; provided that the Employee shall not have
terminated his employment without Good Reason or been terminated by the Company
for Cause prior to the first anniversary of the Change of Control. The Retention
Bonus shall be paid within ten (10) days of the earliest of (i) the date the
Employee terminates employment for Good Reason or the Company terminates the
Employee’s employment without Cause or due to death or Disability; or (ii) the
earliest of (x) the first anniversary of the Change of Control, or (y) March 31,
2010. Solely for purposes of this Section 4.6,

Page 2 of 6



--------------------------------------------------------------------------------



 



Employee shall be deemed to have been employed by the Company on the date of a
Change of Control if such date occurs within sixty (60) days after Employee is
terminated by the Company without Cause.”
     The following three paragraphs shall be added to Section 4.8 to read as
follows:
     “The Company shall pay or reimburse the Employee (on a fully grossed-up tax
neutral basis) for the Employee’s reasonable attorneys’ fees and costs incurred
in connection with advice pertaining to and negotiating this Amendment upon
presentation to the Company of bills or invoices for such services and such
other supporting information as the Company may reasonably require. Such payment
or reimbursement and the corresponding gross-up payment shall be made no later
than fifteen (15) business day following the receipt by the Company of all such
bills or invoices and supporting information. Such bills or invoices and
supporting information must be received by the Company no later than December 1,
2008.
     In the event that the Company or any other person takes or threatens to
take any action to declare this amended Agreement void or unenforceable, or
institutes any litigation or other action or proceeding designed to deny, or to
recover from, Employee the benefits provided or intended to be provided to the
Employee hereunder, the Company irrevocably authorizes the Employee from time to
time to retain counsel of the Employee’s choice at the expense of the Company as
hereafter provided, to advise and represent the Employee in connection with any
such interpretation, enforcement or defense, including without limitation the
initiation or defense of any litigation or other legal action, whether by or
against the Company or any Director, officer, stockholder or other person
affiliated with the Company, in any jurisdiction. Whether or not the Employee
prevails, in whole or in part, in connection with any of the foregoing, the
Company will pay and be solely financially responsible for any and
all reasonable attorneys’ and related fees and expenses incurred by the Employee
in connection with any of the foregoing; provided that, in regard to such
matters, the Employee has not acted in bad faith or with no colorable claim of
success. Such payments shall be made within five (5) business days after
delivery of the Employee’s written requests for payment (which shall not be
later than the thirty (30) days prior to the end of the calendar year following
the year in which the expense was incurred), accompanied by such evidence of
fees and expenses incurred as the Company may reasonably require.
     Additionally, if it should appear that the Company has failed to comply
with any of its obligations under the Agreement, as amended, the Company
irrevocably authorizes the Employee from time to time to retain counsel of the
Employee’s choice as hereafter provided, to advise and represent the Employee in
connection with any such interpretation, enforcement or defense, including
without limitation the initiation or defense of any litigation or other legal
action, whether by or against the Company or any Director, officer, stockholder
or other person affiliated with the Company, in any jurisdiction. To the extent
the Employee prevails on at least one material issue, the Company will pay and
be solely financially responsible for any and all reasonable attorneys’ and
related fees and expenses incurred by the Employee in connection with any of the
foregoing; provided that, in regard to such matters, the employee has not acted
in bad faith. Such payments shall be made within five (5) business days after
delivery of the Employee’s written requests for payment, accompanied by such
evidence of fees and expenses incurred as the Company may reasonably require,
which request must be no later than thirty (30) days after the determination has
been made that the Employee prevailed on at least one material issue.
     The final paragraph of Section 5.1 shall be amended in its entirety to read
as follows:
     “For the purposes of this Amendment, “Good Reason” means, without the
Employee’s consent, (i) a material adverse change in the Employee’s authority,
responsibilities or duties; (ii) a reduction in the Employee’s Base Salary or
Annual Bonus opportunity or (iii) the Company’s material breach of the
Agreement; provided that a suspension of the Employee and the requirement that
the Employee not report to work shall not constitute “Good Reason” if the
Employee continues to receive the

Page 3 of 6



--------------------------------------------------------------------------------



 



compensation and benefits required by this Agreement. An event will not
constitute Good Reason hereunder unless the Employee gives written notice of the
specific deficiency that would result in Good Reason, specifying a termination
date at least forty-five (45) days after the date of the receipt of such notice,
such written notice is provide within ninety (90) days following the initial
condition giving rise to such Good Reason and within thirty (30) days after
receipt of the written notice from the Employee the Company has not cured the
specified deficiency that would result in Good Reason.”
     Section 5.2 shall be rewritten in its entirety to read as follows:
     “5.2 By the Company Without Cause; or by the Employee with Good Reason. If,
during the Term, the Company terminates the Employee’s employment without Cause
(which may be done at any time without prior notice) or the Employee terminates
his employment for Good Reason, upon execution without revocation of a valid
release agreement in a form reasonably acceptable to the Parties, drafted
diligently and in good faith, consistent with the terms and conditions of this
Agreement, and not in violation of any applicable laws, as to which any waiting
periods required by applicable laws have expired no more than fifty-five
(55) days from the date of termination (the “Release”), the Employee shall, in
addition to any amounts payable pursuant to Section 4.2 and/or Section 4.6, be
entitled to receive:
     (i) the Accrued Benefits;
     (ii) continued payment of the Employee’s Base Salary and all Bonus payments
for the remainder of the Term, payable in a lump sum, less standard income and
payroll tax withholding and other authorized deductions within fifteen (15) days
following the effective date of the Release or such later time as required by
Section 409A of the Internal Revenue Code of 1986, as amended (“Section 409A”);
     (iii) if the Employee elects continuing group coverage pursuant to the
Consolidated Omnibus Budget Reconciliation Act of 1985, as amended (“COBRA”),
reimbursement of the cost of such continuation coverage (on a fully grossed up
tax neutral basis) for the earlier of (x) twelve (12) months or (y) such earlier
date that the Employee is covered (or eligible to be covered) under another
group health plan, subject to the terms of the plans and applicable law with
such reimbursement being made within five (5) business days after the date of
the Employee’s COBRA payment;
     (iv) the Company shall pay or reimburse the Employee (in either case, on a
fully grossed up tax neutral basis in accordance with the terms of Section 4.5)
for the Employee’s reasonable costs (not to exceed $50,000) associated with
relocating the Employee and his family and transporting the Employee’s household
goods from Bermuda to the Employee’s future principal residence.
A payment delayed until receipt of the Release, and the expiration of all
waiting periods therein, shall be made on the date of the expiration of all
waiting periods of the Release made in compliance with this Section 5.2. The
Company shall have no obligation to provide the benefits set forth above,
including, but not limited to, any amounts payable pursuant to Section 4.2
and/or Section 4.6, in the event that the Employee breaches the provisions of
Section 6.”
The first paragraph of Section 5.3 shall be amended in its entirety to read as
follows:

Page 4 of 6



--------------------------------------------------------------------------------



 



     “5.3 Due to Death or Disability. If (i) the Employee’s employment
terminates due to his death or (ii) the Company terminates the Employee’s
employment with the Company due to the Employee’s Disability (as defined in this
Section 5.3), the Employee or the Employee’s spouse, dependents or legal
representatives (as appropriate), shall be entitled to receive the same elements
and amounts of benefits as provided in Section 5.2 for a termination by the
Company without Cause or by the Employee for Good Reason.”
     In the event that (i) on or after April 1, 2009, the Company terminates the
Employee’s employment without Cause or the Employee terminates his employment
for Good Reason or (ii) the Employee continues employment with the Company until
March 31, 2010, the restrictions set forth in Section 6.3 shall not apply with
respect to any period after March 31, 2010.
     Section 8 shall be amended in its entirety to read as follows:
     “8. Indemnification. The Company shall defend, indemnify and hold harmless
the Employee from and against any threatened, pending or completed action, suit
or proceeding, whether civil, criminal, administrative or investigative (other
than an action in which there has been a final adjudication that the Employee
committed a deliberately fraudulent or dishonest act) brought to impose a
liability or penalty on the Employee in his capacity of director, officer,
employee or agent of the Company or of any other corporation or entity which he
serves as such at the request of the Company, against judgments, fines, amounts
paid in settlement and expenses, including attorneys’ fees actually and
reasonably incurred as a result of such action (such attorneys’ fees to be
directly paid by the Company), suit or proceeding, or any appeal thereof to the
maximum extent permitted by applicable law. This Section 8 shall survive
termination of the Agreement as amended. The Company shall provide for the
coverage of the Employee under any applicable directors and officers liability
insurance policy maintained by the Company, to the same extent and on the same
terms that the Company provides such indemnification to officers and directors
of the Company as of the date of this Amendment with respect to occurrences
while the Employee is or was an officer or director of the Company, with tail
coverage for at least three (3) years thereafter.”
     Subsection (iii) shall be added to the end of Section 9.12 to read as
follows:
     “(iii) In no event will any tax gross up payment hereunder be made later
than the Employee’s taxable year next following the taxable year in which the
Employee remits the related taxes.”
     In each instance in which a term or provision of this Amendment shall
contradict or be inconsistent with a term and provision of the Agreement, the
term or provision contained in this Amendment shall govern and prevail and the
contradicted and inconsistent term or provision of the Agreement shall be deemed
amended accordingly.
     The Company represents and warrants that this Amendment has been authorized
by all necessary corporate action and is a valid and binding agreement of the
Company enforceable against it in accordance with its terms.
     As hereby amended and supplemented, the Agreement remains in full force and
effect.

Page 5 of 6



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Parties hereto, intending to be legally bound
hereby, have executed this Amendment as of the day and year first above
mentioned.

                  EMPLOYEE    
 
                     
 
                SCOTTISH RE GROUP LIMITED    
 
           
 
  By:        
 
                Name:         Title:    

Page 6 of 6